DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  the use of and/or can be confusing.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 9, 13, 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The use of “in particular” renders the following claim language indefinite.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 11-12, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Palmer reference (US Patent Publication No. 2019/0211914).
10.	Regarding claim 1, the Palmer reference discloses:
a planetary gear box (100) in a gas turbine engine (10), wherein at least one protective device (150) in the interior of a casing of the planetary gear box (FIG. 3), wherein the protective device (150) is designed and configured to divert at least one particle (180) which is moving in the casing (FIG. 6), in particular in an event of damage, and/or to extract kinetic energy from the moving at least one particle, in particular by deformation of the protective device, wherein the protective device (150) is coupled to the casing of the planetary gear box (FIG. 4), to a planet gear (FIG. 6) and/or to a planet carrier.
11.	Regarding claim 2, the Palmer reference further discloses:
wherein at least one protective device (150) is at least partially of annular form (FIG. 6—160 is a partial annular form as it almost completes a ring shape or “C” shape as described in 
the description) or has at least one annular section, wherein the plane of the annulus is perpendicular to the main axis of rotation of the gas turbine engine (FIG. 6).
12.	Regarding claim 3, the Palmer reference further discloses:
wherein at least one protective device is arranged in a recess of the planet carrier (FIG. 4).
13.	Regarding claim 4, the Palmer reference further discloses:
wherein the recess is arranged in a radial or axial direction in the planet carrier (FIG. 4).
14.	Regarding claim 5, the Palmer reference further discloses:
wherein at least one protective device is arranged in the recess by way of a non-positively locking connection or a screw connection (FIG. 4).
15.	Regarding claim 6, the Palmer reference further discloses:
wherein at least one protective device extends at least partially over the entire circumference of the gear box, in particular of the planet carrier (FIG. 4).
16.	Regarding claim 7, the Palmer reference further discloses:
wherein at least one protective device is arranged at least partially on the outer circumference of the planet carrier (FIG. 4).
17.	Regarding claim 11, the Palmer reference further discloses:
wherein the protective device has a plastically deformable region for a targeted deformation by the at least one particle (FIG. 6—all regions can be considered plastically deformable).
18.	Regarding claim 12, the Palmer reference further discloses:
wherein the plastically deformable region is arranged in the interior of the at least one annular protective device (FIG. 6—any region is plastically deformed including the interior of the partially of annular form formed by the curled up end (160)).
19.	Regarding claim 14, the Palmer reference further discloses:
wherein the protective device (150) has a means for comminuting the particles (FIG. 6—the surface that the particles (180) strike are capable of breaking the particles into smaller particles), in particular an abrasive means or a chipping means.
20.	Regarding claim 15, the Palmer reference discloses:
a gas turbine engine for an aircraft (FIG. 1), said gas turbine engine comprising the following: 
a core engine comprising a turbine (19), a compressor (14), and a core shaft (26) connecting the turbine to the compressor;
a fan (23) which is positioned upstream of the core engine, wherein the fan comprises a plurality of fan blades (FIG. 1); and 
a gear box (30) which can be driven by the core shaft (26), wherein the fan can be driven by means of the gear box at a lower speed than the core shaft [Paragraph 0005], wherein the gear box is designed according to claim 1 (anticipated).  
21.	Regarding claim 16, the Palmer reference further discloses:
wherein: the turbine is a first turbine (19), the compressor is a first compressor (14), and the core shaft is a first core shaft (26); the core engine further comprises a second turbine (17), a second compressor (15), and a second core shaft [Paragraph 0005] which connects the second turbine to the second compressor; and the second turbine, second compressor, and 
second core shaft are arranged to rotate at a higher speed than the first core shaft [Paragraphs 0004-0005]. 


Claim Rejections - 35 USC § 103
22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23.	Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Palmer reference.
24.	Regarding claim 10, the Palmer reference fails to disclose:
wherein at least one protective device is produced from metal, plastic, a textile material or a composite material or has these materials, wherein the at least one protective device is of homogeneous or inhomogeneous construction.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to form the device from metal, plastic, a textile material or composite material or has these materials, wherein the at least one protective device is of homogeneous or inhomogeneous construction, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.  
25.	Regarding claim 13, the Palmer reference fails to disclose:
wherein the greatest width of the at least one protective device amounts to between 2 and 20%, in particular between 5 and 15%, of the width of the planet gears.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use wherein the greatest width of the at least one protective device amounts to between 2 and 20%, in particular between 5 and 15%, of the width of the planet gears, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
Allowable Subject Matter
26.	Claims 8-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747